Title: To Benjamin Franklin from John Harris, 31 October 1755
From: Harris, John
To: Franklin, Benjamin


Sir
Paxton Octor. 31st. 1755
I inclose you the Deposition of a Person the Contents you please to observe. I have not yet moved my Family, not caring to discourage others. We Expect the Enemy every hour. I have cut holes thro’ my house and kept some Men to defend the same as I had information at Shawmokin that about 40 Indians were out many days from Fort Du Quesne to destroy my House and Family and am determined to hold out to the last Extremity hoping for Protection from the Province soon. The french intend to take possession of this River soon upwards and this Body of Indians is out to burn all before them take off our Provisions &c. which if suffered will be our Ruin. It was happy I hope for us my Journey to Shamokin tho’ with much loss and fatigue for their Scheme in all probability would not have been found out till put in Execution. Our Inhabitants seem spirited up to Assist in defending themselves and if the province would take possession of this River upwards and build a strength in spite of all opposition I imagine a Number of Persons will go and Assist at their own Expence. You may depend such an Enterprize shall meet with all the Encouragement that is in the Power of Sir Your most Obedient humble servant
John Harris
P.S. I am just inform’d that Montour and some Indians will be here tomorrow with a Scalp of one of the Indians my party of Men killed the 24th Instant and that the Indians there wants a Quantity of ammunition to defend themselves but I hope if any Granted that there will be Englishmen sent to assist in using it. Sir Yours
J.H.
